Title: [Diary entry: 8 October 1789]
From: Washington, George
To: 

Thursday 8th. Mr. Gardoqui took leave, proposing to embark to morrow for Spain. The following Company dined with Me to day. viz. The Vice-President his Lady & Son and her Niece with their Son in Law Colo. Smith & his Lady. Governor Clinton & his two eldest daughters—Mr. Dalton and his Lady their Son in law Mr. Dubois and his lady and their other three daughters. In the Evening the Count de Moustier & Madam de Brehan came in and sat an hour. Mr. Madison took his leave to day. He saw no impropriety in my proposed trip to the Eastward; but with respect to the private agent to ascertain the disposition of the British Court with respect to the Western Posts & Commercial treaty he thought if the necessity did not press it would be better to wait the arrival of Mr. Jefferson who might be able to give the information wanted on this head—and with me thought, that if Mr. Gouvr. Morris was employed in this business it would be a commitment for his appointment as Minister if one should be sent to that Court or wanted at Versailles in place of Mr. Jefferson—and Moreover if either of these was his Wish whether his representations might not be made with an eye to it. He thought with Colo. Hamilton, and as Mr. Jay also does, that Mr. Morris is a man of superior talents—but with the latter that his imagination sometimes runs a head of his judgment—that his Manners before he is known—and where known are oftentimes disgusting—and from that, and immoral & loose expressions had created opinions of himself that were not favourable to him and which he did not merit.